Order, Family Court, New York County, entered March 19, 1975, adjudicating respondent to be a Person in Need of Supervision and placing her on suspended judgment and order of said court, entered November 29, 1974, determining that the respondent juvenile had struck her mother on two occasions, had absconded from home and had absconded from Callagy Hall Annex, unanimously affirmed, without costs and without disbursements. Study of the record discloses that the juvenile respondent absconded from home for a two-day period, struck her mother on this and on a previous occasion and had run away from Callagy Hall where she had been remanded by the court. These indiscretions occurring over a period of several days patently do not fall within the rationale of cases holding that a single instance of wrongful conduct cannot provide a basis for a PINS adjudication (see Matter of Raymond O., 31 NY2d 730; Matter of Richard K, 35 AD2d 716). Clearly, the respondent juvenile, a 13-year-old girl, exhibited conduct directly involving the parent-child relationship and demonstrating that she was beyond parental control. For the Family Court to have refrained from acting until further incidents occurred would have been to disregard its clear duty to the child and her parents. The circumstances delineated in the record of this case fully justify the disposition arrived at by the Family Court. Concur—Kupferman, J. P., Lupiano, Lane, Nunez and Lynch, JJ.